Case 2:21-cv-00241 Document1 Filed 04/16/21 Page 1 of 19 PagelD #: 1

 

| APR | 6 2021

 

SOUTHERN DISTRICT OF WEST VIRGINIA

|
iu

a
RORY L. PERAY Il, CLERK
U.S, District Court
Southem District of West Virginia

UNITED STATES DISTRICT COURT |

 

 

 

 

 

 

 

 

Beionnon Ann Sunshine ODDHII51A55
O-.K.2. William Alien LoRue OrD#* 33512055

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action).

VERSUS CIVIL ACTION NO. 4)'A\-CN-OOMA\

 

(Number to be assigned by Court)

Betsy C. Jividen, Commis Sioner
WV DiViSion OF Corrections And

Renabilitotion, et aX.

 

(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT
I, Previous Lawsuits
A. Have you begun other lawsuits in state or federal] court dealing with the same
facts involved in this action or otherwise relating to your imprisonment?
Yes No _NO_

 
Case 2:21-cv-00241 Document1 Filed 04/16/21 Page 2 of 19 PagelD #: 2

B. If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of
paper, using the same outline),

 

 

 

 

 

 

1. Parties to this previous lawsuit:
Plaintiffs:
Defendants:

2. Court (if federal court, name the district: if state court, name the
county):

 

 

 

3, Docket Number:

 

 

 

 

 

4, Name of judge to whom case was assigned:

5, Disposition (for example: Was the case dismissed? Was it appealed?
Is it still pending?

6. Approximate date of filing lawsuit:

7. Approximate date of disposition:

 

a
IL.

III.

Case 2:21-cv-00241 Document1 Filed 04/16/21 Page 3 of 19 PagelD #: 3

Place of Present Confinement: Mount OVE Correctiono\l Cornp ler & Jatt

 

 

A. Is there a prisoner grievance procedure in this institution?
Yes Vv No
B. Did you present the facts relating to your complaint in the state prisoner grievance
procedure?

Yes vo No

C. If your answer is YES:

 

L What steps did you take? ON A-A-AOAL Sent Grievance
ko unit team, appeared Ehat to Superintend ant

On A-5-A04\ then to Commissioner an aA-ll-gogi

2, What was the result? Grievance deni ed

 

D. If your answer is NO, explain why not:

 

 

Parties

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional
plaintiffs, if any.)
Beionna Ann Sunshine
A. Name of Plaintiff; @K.O. Wittiam Aliea LoRue
OIDH3Z351A55-MOCCT
Address: I] MounkoainSid & Woy, Mount O Ve, WV a2 5185-1000

 

B. Additional Plaintiff(s) and Address(es):

 

 

 

 

 
Case 2:21-cv-00241 Document1 Filed 04/16/21 Page 4 of 19 PagelD #: 4

(In item C below, place the full name of the defendant in the first blank, his/her

official position in the second blank, and his/her place of employment in the third

blank. Use item D for the names, positions, and places of employment of any

additional defendants.)

C. Defendant: Betsy ¢C. Jividen
is employed as: Commi SSioner of Cocrections And Rehab.
at [WOU Greenbrier Streek Charleston WV 25311

D. Additional defendants:

 

 

 

 

IV. Statement of Claim
State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates, and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a

number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)

1, the plointift hos o Severe gender dy Sphorio. Which 15
COUsing hec to Suffer with oan ongoing Substantial great

ealo tn OQnd Severe emotiona\ distress Anxiety

Sxustration ness. self-hatr Shame depression

Qnd acute hopelessness a+ being oO Female Eropped
in +he Wrong body With the Wrong genitalia Since She

Wo child of three rs of &

 
Case 2:21-cv-00241 Document1 Filed 04/16/21 Page 5 of 19 PagelID #: 5

3) The plaintiff 1S Q Femoare ond has WIWays been a Female,
Thoxt 15 who the plawntkiff iS. The plaintiff iS not A maie.

3) The PIOANEMFF 1S QO transgender Femor1e who has GO Serious
Medctor Need Known AS (tronsexuolism) whith iS QO Cond; zion
recognized by the (APA) American Psychiatrie Association,

TranSexvotism 15 & Condition when a pry Siologicotty Normal

 

person Cee. Nok & hermaphrodite - &% person Whose Sex /S
Not weary defined due toa congential Condition) expe riences
discomfort or discontent about notkurce's choice of his or her
particular Sex dnd prefers to be the other Sex,

“Y) This discomfort is GeNeroNy Aecompanied by a desire to
VENUZE hormonal, Surgical and ewil procedures to ailow the

individual to live in theie prefered Sex role,

5) The diagnosis iS Appropriate only iF the discomfort hos
been Continuous for at least EWo years, and is Not due

to another mental disorder, Such as Schizoprenia,

(@) A Clinical threshold 1s possed When Conteens uncertain ties,
ond questions about gender Identity persist during a person's
development become Sa intense, as to Seem to be the most
important aspect of a person's life, or prevents the

establishment Of Oo Telatively unconSlicked gender identity |
a5 in the instant Case of the PlornkrFF. Such Struggles are

Then Variousiy informony ceferred to aso gender identity

  

problem, gender dy Sp 12% or #0 on Li SM,
Struggles ore Known to ottur Scom the _pre school years

to old ge ,Qnd have many airernate Lorms.

5
Case 2:21-cv-00241 Document1 Filed 04/16/21 Page 6 of 19 PagelD #: 6

(7) The Diagnostic and Statistica: Manuo\ (DSM-5) ts © manuod
thot lists Various Mentor health ConditionS and '5 USed to
Stondercdize dagnosis ond to provide a reference pont
T2eSpecting diognoSiS, including GID. The DSM-5S defines GID
as: (pb) A Strong ond perssStenk CeoSs identification (not
merely a desire for Ony perceived Cultucad Advantoge of
being the othec Sex) manifested by Symptoms Such aS o
Stored desire to be the other Sex, feequent passing aS
the other Sex, desire to live and be treated aS the other
Sex,or the Conviction that they have the typicat Feelings and
Feactions of the other sex ; (a) Persistent discomfort with
his o¢ her Sex of Sense oF No-ppropriakeness in the gender
Tole of that Sex,moanifested by Symptoms Such aS preoccupation
Lith getting Tid OF primary and Secondary Sex Characteristies
Ce.g- cequest for hormones , Surgery , or other procedures
ko prysicony oikex Sexual chacacteristics te stimulate
the other Sex) or beef that he or she Was born With
the WONG Sex } (3) The distucboance \S not Conturrenk
With a phy Sica inter sex Condition > and (4) The disturbance
CouSeS Clinically Significond distress or vapor ment mn
SoVord , O€CUpationarl and other important areas of

Functioning.

(8) A gendec identity disocder (GID) 15 arse Known as gender
dySphorlo or Er ONSeXUAN Sin, Whien ts Q SERIOUS MEDICAL
NEED which VS Q medical Condition cecognized by the
American Psychiateic Association CAPA),

6
Case 2:21-cv-00241 Document1 Filed 04/16/21 Page 7 of 19 PagelD #: 7

(9) A Serious medical need tS one that involves a Substantial

TISKS oF SeciouS Self harm that are asSotiated with

the Failure to o.dQQuate\y treat a gender identity
disordes, includes the tisk of acute depreSSion, QutocaStration,
Seif -penectomy or Sucide,

(10) Persons who are Suffering With @ severe gender dysphoria,

(11)

and Who are denied art of the adequate medicar treatments
thot are neceSSary to CURE their severe gender dySphorio
ore Known to QEERMpt ko Commit Suicide And Mutiiate
their genitota at the frustration of N¥iing With an
Untreated gender, becouse they are reaty a fFemaie
MpCiSoned in the wrong body With the Wrong genitalia,
Ong they Would rather die than live as a male.

The PlaAnkiFe, \S Focing thot ongoing Substantiar risk of
IMamiNent Serious Self-harm, Without oof the
Qdeguokte medicar treatments thot she needs to CURE
here severe gender dy Sphovia., and the defendant Wi'li not
ONow the plaintiff to hove aiof the Adequate Medicar
treatments thot are medically necessary to CURE the
Severe gendec dysphoria of the plainkiff and this dentai
OF Adequate medicar Care places the plaintiff ak an
UNTRaSonabie SuoStantia\ eisK of Imminent Serious

Seif-hoxrre Without Ony legitimate PEMOlogi Cal purpose.
Case 2:21-cv-00241 Document1 Filed 04/16/21 Page 8 of 19 PagelD #: 8

1X) The defendant is early denying the plaintiff of hee tight Fo
be ad€guately prokecked from the ongoing Substantial isk

OF Imminent serious self-harm, by hot ANowing the plaintiff
to hove access to receive on of the adequate medical

treatments that are Medicany necessary to CURE MS, Sunshine’s

Severe gender dysphoria,

13) The mere fact that Odeguate Medicar Care for MS. Sunshine’ s
Serious medical need of bransexualism moy be expensive it
however des not excuse prison ofFrcrais from the Evghth
Amendment od\igation to provide t+ to MS. Sunshine,

14) Adequate meditol care requires treatment by quarfied mediear
personer Who provide Services that are of o quality
acceptabie When measured by prudent professconal Standards
in the Community. Adequate medicor Core must be taniored to

an inmate’s particular medrcar needs and based on Medicar
Conditions.

15) Ibis medicony necessary for & person who {5 diagno Sed with
Lromsexuolism to hove o Ceol-life experience of IiVing in the
desired gender. The real-life experience for & mole -to - Femate
tron sexual includes = 4) The use of modest MoKeUp, a) The Wearing
of Femue UndecgarmentS, 3) Taking Female hormones, ¥) Shaving
body parts, S) USing Ehe toilet a5 a Femare, 6) Wearing SKirts
and deesses, 7) Being treated and respected as a Female,

and, 8) Being retecred to oS w Female.
Case 2:21-cv-00241 Document1 Filed 04/16/21 Page 9 of 19 PagelD #: 9

16) The defendant would ike for the Court to believe that the
plaintiff, Ms. Sunshine iS Not having @ TeoA-1'Fe experience

Ving ond Appearing GS aFfemole incarcerated in @ male

inskitukion , even though 7S. Sunshine ?
I, Wears modest mMaXeup
|

Wears F£ermore® und Ergarments

wp

Wears Pig tors

=

Shoves bedy parks

Takes Femarte hormones

wn

Uses the konlet as O& Ffemoare

‘vs

Being addressed as ao Fermore, by wmatke S

ad

Being addressed by her SiesSk name of Brianna by inmates

Being Spoken to and teferred to OS a femare, by inmate $

=

Being Ereated and respected aS a femare, by inmates

=
-_—
.-

Wearing, oO £-Shick IKE @& SKirt or dress
IA. TarKing With Q Feminine Voice,
OF Which are OM pork of the ceoai-life experience of Kiving

and SHPeering a5 OQ Femo re.

17), According to WVDCR PD. No. 41.00 issued by the defendant,
thet She WN atow the ploinblff Ms, Sunshine to heave a
Sex Change / gender TEAS Signment Surgery if tk is possible
foc the PION EEF Ms. Sunshine to hove & real-life
RAperience Wing ond VPPLOTING 5 Femare, Staked in

paxogtoph 1@ obove,.
Case 2:21-cv-00241 Document 1 Filed 04/16/21 Page 10 of 19 PagelD #: 10

18) The defendont 5 Fully awore of Hhe Fort that the plamtiff's
gender dysphoria iS a Serious life threatening medica Condi zion,
and thot it will continue to dekeriate over time, yet despite
of this Knowledge, the defendant Will not alow plaints fr to
hone aeeess to A Specialist to have a sex reassignment
Surgery, FThat iS medicany NECESSOry to protect her fram
the SubStantial cisk of tmminent Serious Self-harm that

plointi$e is being Subsected ko,

19) In the \wstont CASE, PTLSOM OFFLCIONS are being deiiberotely

indiffecent to Ehe plainkiff'S Serious Medical need of

(Lrans exualism) by hear TeFusar ko alow plainkiFF to have
Qlcess to O Specialist to have o Sex reassignment Surgety
thot is medicatly necessary to protect plainkiff From the
SubStontion risk of Imminent Serious Self-harm that she
iS being Subjected to, and by their cefusual to cefer to the
pPlantTf aS a Ffemore, Address her by her female name of
MS. Brianne, Speak to her asa Femore | treak her as a fernne

v

cespect her aS & Femare and refec to plainktFy QS: Mss her,
girl, little lady, young lady, MS, and she, Knowing thrs «Ss

medicany necessary.

a0) This deliberate Indifference by prison officiais to Plaintiff's
Seeious medicort need of ECON SEXUOM Ser places her at wm
Sub Stomkiat ciSK Of IMMinent Serious Self-harm stated

herein Ot paragraph ten on poge Seven of this Ccompiaint.

10
Case 2:21-cv-00241 Document 1 Filed 04/16/21 Page 11 of 19 PagelD #: 11

A\) There are numerous cases where o. Eransgender person has
tried to commit Suicide and have mutilated thetr genitalia |
at khe frusteatkion of liveng with an untreated gender, see,
Gammett vy. Idaho Stake Boord of Correction 5, No. CVO5-5a7-
~S-MHW, 2007 WL AI86896 (D. Idaho July 27,4007). In that
case, a transgender Woman named Jennifer Ann Spenser hod
Not been diagnosed with GID before She Was incarcerated.
She mode Moony Tequests for treatment. After getting no
help, She performed Suxgecy on herself by Cutting of f her
testicles. In KoSilek V. Moloney, F. Supp. Ad 156 (D. Moss. 4003);
Michelle KosilekK Sued prison OFFCiOQIS For money damag@S
and sex TeO5 Signment Sucgery after over a decade jn which
She Was incarcerated Without any form of gender- affirming
medita\ care. While in peison She tried to Kill hecself and

to castrate herself.

2a) Under the Eighth Amendment , phon tiff tS entitled to medica
Care For her Serious medical need of transexualism and a
tisk oF Suicide, Estate of Cole by Pardue V. Fromm 94 F 3d
ASY (7th Cir. 1996) ° Gregoire V. Class, A36 F.3d 4/3 (8th
Cit. A000) x Estene V. Gomble WA? U.5. 77,103 (1976) * and
Former y. Brennon , 51) US. 325,848 (1995).

AZ) Deniar of medicor core iS Surely not port of the
puniShment which eivitized notions moy impos € fot

Crime, Estene vy. Gamble, YA? U.S. 97,103 (1976).
Case 2:21-cv-00241 Document 1 Filed 04/16/21 Page 12 of 19 PagelD #: 12

an) When pei son guecdS Gnd otheT Non-medical of FeralS

as)

Intentionanry deny , delay or intecfere with a transgender
INMOLE'S ACCESS ko Medital treatment for their gender
dy Sphoria, they oxe atting With deiberate indifference

to & Serious medical need,

Petson of fitialsS are Subjecting the plaintiff to both cruel
Ond VNAUV5URQ\ punishment ond o Sulbbstantio\ risk of
Imminent Serrous Self-hacm, by Failing to administer
proper medical treatments thot are medicarly necessary
to Cure the pPlaimkyFR'S severe gender dysphoria.

Ab) Plaintiff js under imminent danger of Serious physicar injury of

47)

Self-harm | due to the desire to perform a Selt- penectomy , o
Self-Castrakion and oc attempt Suicide Continues to grow
and become more intense over time at the frustraékion of
living in @ More body, with the WTong genitalia, which is Causing
hear be Suffer with on Ongoing Substantial great deor\ of poin
ond Severe emotional distress, Onxieky, Sodness, Shame, aeute
depression, and acute hopelessness at being a female trapped
in the Wrang body With the Wrong genitalia Since She WA2s Oa
young Child of khree years of Qge.

Tt 1S nok @ question of if, but When will the plaintiff
artempt to perform o Self- penectamy, @ self- Castration,
or Otbempt Suicide Without the cure far her severe
gender dySphoria.. It is no mystery that Plaimeiff Wit

harm herself, without the core for her severe gender dysphoria.

Io
Case 2:21-cv-00241 Document 1 Filed 04/16/21 Page 13 of 19 PagelD #: 13

a8) Tt iS a matter of life and death that the plain teff be

immediately provided With the Cure to protect her from
the Enceactt of Imminent danger OF Serious physical injury of

seig¢ -haxm,

The “' Teor -life prison experience of living and being a Ffemare
For ene Plank fF, Ceupled With Suergi cor therapy , of Whith WV
medicaid Wi pay foo Will Moke it much easier for plainkifF

to be and live a5 @ whoie Female,

3Q) The cost for the Cure, © gender Teassignment Surgery for the

Ploankitf, Costs less, compared to the treatments provided to
Some inmates with Cancer, Kidn ey fosiure and heorkt transplants,
and prison officials must ensure that ar inmates receive

adeguoke MEAICAN Core, regardless of how much the treatments

costs.

31) Adeguote medicar care musk be provided to the plainki fF

to ensure that her health and Sofety ts properly mointatned,

| 34) Prison of CIQIS are depriving the plaintiff of her ght ko

adequate medicar’ Care and to Ceasonabie Safety , by being
de\iberotery indifferent to hee serious Medicar need of
EPONSCXKUAN SM | by refusing to provide the ploankitf With
orcess to the cure for her Severe gender dysphoric.

13
Case 2:21-cv-00241 Document 1 Filed 04/16/21 Page 14 of 19 PagelD #: 14

33) In the instant case, the defendant MS. Tividen {5s furry
Quwore of the Foct that the PIE Ce, MS. Sunshine /5
haNing & Teol- Fe experience living and Mppearing as Oo Female
WNtarcecaked in a male institution , by .

\, Wearing modest mMaKeup

a, Warring female Undergarments

3. Wearing pigt ais

Y. ShoVing her body ports

5. TOXKing female hormone

© USing the toilet as a femore

7. Being addressed oS O Femare by inmates

8. Being addressed by her fiesk name of Belanna by inmates
9 Being SpoKen to ond refecred to aS a Female by inmates

10. Being treoted and respected a5 O female by Inmates
tl, Wearing o t-shirt I'Ke @ sKirk oc dress

Wd, To.\King with a feminine Voice

34) Despite the defendant MS. Sividen being Fully aware of the
dove FackS, She continues to deny the plaintif— 4s. Sunshine
OF her right to ceceive her Sex reassignment Surgery So
She Can Stop pretending to be Someone Who she iS not, and to
we hex authentic self of a Female, The plainkitf,
M5. Sunshine iS tired of being Someone Who she is Nok.

She iS & Femore not a male. MS, Sunshine is lining, oO

ie of Pretending ty be @ male

14
Case 2:21-cv-00241 Document1 Filed 04/16/21 Page 15 of 19 PagelD #: 15

35) In : 845 11994) the U.S, Supreme
Court heid thot prison officials moy be held liable under

 

the Eighth Amendment when they Knows & prisoner faces a
SubStontiol risk of Serious harm and disregards that

TiSsK by Forling to toxKxe reasonable measures to Address
th

3bo)In M : | F. \
)In Maggeck v. Hanks 131 F.3d 670 (7th Cir. 1998) the
Court HCKnawl edged thak a transgender Woman had

the Tight +o be protected.

 

37) The plaintiff Ms. Sunshine hos an Eighth Amendment Right
Not to hane prison Officiars be deliberatery indifferend

to her Serious medical need of transexualism,

38) There is no legitimate penologitar purpose in refusing
to allow Ms, Sunshine to hove her Sex reassignment

Surgery ‘i

37) Tt ts in the best interest of the plaintiff Ms. Sunshine
thos her 5ex TEAS SIgnmMenk Surgery be performed
IMMeDIALE RY ,

YO) No Wnjury Will be done to omy person by reason of
the Sex Thange of the plaintiff, Ms. Sunshine.

41) The plornktite, MS, Sunshine's gender dysphoria is
& Serious NFE threatening medical Condition.

iS
Case 2:21-cv-00241 Document1 Filed 04/16/21 Page 16 of 19 PagelD #: 16

Ya.

43.

44.

45.

The defendant camk provide bo EMS Court a Sigt@ Cationol
Teason For prowdviting the plainkiff, MS.Sunshine , from

honing, her sey TeASSignment Surgery.

Banning the prontitf Ms. Sunshine, From MNowing her to have
Gnd undergo @ Sex FeOs Signment Surgery, bears No Tokional

Tel\otionship to On OF the legitimate goveramentor
interests that the defendant moy proffer to the court,

The defendant Would rather Save Money thon pay for the
SEX TRASSignMeNE Surgery thot iS medicatly necessary

to protect the ploinkiff Ms. Sun Shine from On imminen +
TisK of Setious Self-harm,

The plodnkiff, MS. Sunshine, has © NFe@ Eeeatening medical
Condition thot con onty be Cured by the plaintiff, hoving her
Sex reassignment Surgery ,Ond the defendant Wilt not
aiiouwd MS. Sunshine to hove the Surgery that Will protect

the PIOANti<f, because, the defendant claims 3
I, The Sex reassignment Surgery 1S boo Costly,

A, The prorntifF iS not having a rear life experience,

ond
3, The sex TROSS\gnment Surgery ‘S nok medi cadty

necess ary -

16
Case 2:21-cv-00241 Document 1 Filed 04/16/21 Page 17 of 19 PagelD #: 17

(46) The cure for the PYOAMEVFF'S Severe gender dysphoria Consists
hot oF pSyhsvokvic kr eatment designed to moxKe the plain diff
Content With hee biological Sexuay identity — THAT DOESN'T
WORK — but of estrogen therapy designed to Create the
Secondary Sexual tharackeri Skics oF Oo Woman Followed by
SUrgiCal Termoval oF the Mare genitarsS and the Construction

OF OD Vagina ~Substitute out of the peniie tissue.

43) Sex Teassignment Surgery Along With Femare estrogen
hormone therapy, ond Tear- fe experience is a treatment
thot has proven to be 109 percenk eyfective to “ CURE Oo
gender Wdenkity disorder, Sex TeASSignment surgery is not

‘ ‘ A 4 & ‘
: investigational, 7 Cosmetic, “

i
experimental” eyeckive “
or “ optional” in any Meoning Ful Sense. Tt is oO Very

eFFeckivVe and Oppropriote medicart treatment to Cure

Lr anSexualism.

48. The defendant i5 not quarified to moKe medical judgments,

49, Without the Sex TRASSignMenk Surgery, tk iS very MKely
thot petitioner will harm herself, and that threat must
be koXen Serious by the defendant, ond the defendant
Comt Convince the court that the plaintiff iS safe and
adeguotery protected Scam the Substantiar cisk of

ram \nent Serious self harm by Not CMa ing Ms. Sunshine

to undergo GQ Sex FeasSSignmMeNnt Surgery,

' 7
Case 2:21-cv-00241 Document 1 Filed 04/16/21 Page 18 of 19 PagelD #: 18
V. RELIEF SougnT:

WHEREFOR E, plarokitt, Ms, Sunshine, cespeckfully
prays that the court enter judgment gronting
plornki fF?

I, An Order) Comp Ving Ehe defendant to protect the plosntiff
MS. Sensing From the Substantial risk of imminent Serious
Se\¢ hoor rn , thot She 1S now Foting , by Providing her With
oir of the adeguake medicar treatments thot are necessary

to os plaankife, M5.Sunshine'’s Severe gender dysphoria,
Own

A~ A declaration that the acks ond omissions described herein,
Violate M5. Sunshine's TightS under Ehe Constitution and jaws
of the Stote of West Virginia ,and of the united Stotes, and

3, An Order, Enjoining the defendants their employees, Agents
Ord Successors in of Flee From Providing Medrear Care dnd
treatment to the prornkiff MS, Sunshine thot iS incons/stent
With the Standards of medica Care and Ereatment for

transexvalism in the State of West Virginia QS O& Whole, and
YLA \wery tertalh On AAV i55UGS tviable by JEry, ) and

5. PloawkifF'S costs in Enis Suit, and

18
Case 2:21-cv-00241 Document 1 Filed 04/16/21 Page 19 of 19 PagelD #: 19

V. Relies Continued ?

O. An Acder, enjoining the defendants, their emplayeeS,
WgentS and SutcesSors in of FICE From TeFUSINg to provide

ond delaying prow sions of NECeS Sorry medical treatments
to Cure the Severe gender dysphoria of the plaintiff

MS, Sunshine, Qund

Te And any additional reneé this court deems just, proper
Ond Vquitable,

DATED: Apcil 14, LO AN

Re Speckt u\ly Sulbritted

Bidmna On dunbhng

Bevanna Ann Sunshine

OKO, Wiham Alen LeRue
OLD# 3351a55-mMoccy

1 MowncainSide Wo: ay

Mount ov ve, WV as/85-/000

 

VERIFICATION

L, Briann Ann Sunshine declare under penalty of perjury,
thot Phe foreging 1S true and Correct,

Executed on, April 4 Ld dl

Badongo Onn Sundtonw

Belonaan Ann Sunshine 7 PIOMOEET

19
